PER CURIAM.
Petitioner, an inmate of the Montana State Prison, appearing pro se, seeks transcript, judgment roll and minutes of the court in respect to his conviction of the crime of murder in the second degree, for the asserted purpose of perfecting an appeal.
The district court of the Twelfth Judicial District, being the court wherein the trial was had, advises that on May 25, 1964, a similar application was filed with that court and an order was made reciting that no notice of appeal had ever been filed, that the time for filing an appeal had expired, and the application was therefore denied.
In such a situation the order of the district court was correct and the petition filed herein is denied and the proceedings dismissed.